PER CURIAM:
Kathleen Pusey appeals from an order of the trial court removing a notice of lis pendens recorded by her on certain real property owned by her former husband, Robert. The interests of the parties to that real property were litigated in their divorce proceedings and subsequently appealed by Robert to this Court. In this appeal, Kathleen asks that this Court retain the lis pendens against the real property as an encumbrance to protect her potential interest in it against the claim of good-faith purchasers.
In the meantime, this Court has issued its opinion in Pusey v. Pusey, 728 P.2d 117 (Utah 1986), affirming the trial court’s division of the real property at issue in the divorce proceeding. That opinion renders this appeal moot.
The appeal is therefore dismissed, the parties to bear their own costs.